DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18 of U.S. Patent No. 10991540 (notated as Sommer ‘540). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims (Claims 1-4) of the current application are anticipated by the narrow claims (claims 13 and 18) of Sommer ‘540 and the narrow claims (claims 16-18) of the current Application are anticipated by the broader claims (claims 13 and 18) of Sommer‘540.
Regarding claim 1:
Sommer ‘540 discloses an x-ray window comprising: 
a thin film configured for transmission of x-rays (Claim 13, line 2);
 a housing (Claim 13, line 3); and
 an adhesive layer (Claim 13, line 4) sandwiched between and providing a hermetic seal between the thin film and the housing  (claim 13, lines 4-5),, the adhesive layer including a thermotropic liquid crystal polymer (Claim 13, line 6).
Regarding claim 2:

Regarding claim 3:
Sommer ‘540 discloses the x-ray window of claim 1, wherein the liquid crystal polymer further comprises 4,4'-biphenol (Claim 18, lines 1-2).
Regarding claim 4:
Sommer ‘540 discloses the x-ray window of claim 1, wherein the liquid crystal polymer further comprises ethane-1,2-diol (Claim 13, 8-9).
Regarding claim 16:
Sommer ‘540 discloses an x-ray window comprising: 
a thin film configured for transmission of x-rays (Claim 13, line 2);
 a housing (Claim 13, line 3); and
 an adhesive layer (Claim 13, line 4) sandwiched between and providing a hermetic seal between the thin film and the housing (claim 13, lines 4-5), the adhesive layer including liquid crystal polymer (Claim 13, line 6), the liquid crystal polymer comprises 4- hydroxybenzaldehyde (Claim 13, lines 6-8).
Regarding claim 17:
Sommer ‘450 discloses the x-ray window of claim 16, wherein the liquid crystal polymer further comprises 4,4'-biphenol (Claim 18, lines 1-2).
Regarding claim 18:
Sommer ‘540 discloses The x-ray window of claim 16, wherein the liquid crystal polymer further comprises ethane-1,2-diol (Claim 13, 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179).
Regarding claim 1:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
However, Turner fails to disclose the adhesive layer including a thermotropic liquid crystal polymer.
Liddiard teaches the adhesive layer ([0037], polymer layer) including a thermotropic liquid crystal polymer ([0034], polypropylene).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard in order to in order to avoid damage to the window by improving material strength (Liddiard; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:
The combination of Turner and Liddiard discloses the x-ray window of claim 1, further comprising: 
a ribbed support structure (Liddiard; Fig. 1, 12) sandwiched between the thin film (Fig. 1, 11) and the adhesive layer (Liddiard; [0037]); 
the thin film and the ribbed support structure extending across an aperture of the housing (Liddiard; [0029] support and film extend across opening); 
the ribbed support structure providing structural support to the thin film across the aperture (Liddiard; [0029], support comprising ribs; and
the viscosity of the liquid crystal polymer is ≥ 100,000 cps at 300 °C (Turner; [0031], polymer adhesive).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard in order to avoid damage to the window by improving material strength (Liddiard; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
The combination of Turner and Liddiard discloses the x-ray window of claim 1, wherein: 
≥ 80% of atoms in the adhesive layer have an atomic number ≤ 6 (Liddiard; [0034], polymers); and
≥ 95% of the atoms in the adhesive layer have an atomic number ≤ 8 (Liddiard; [0034], polymers).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard 
Regarding claim 10:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
However, Turner fails to disclose the adhesive layer including liquid crystal polymer, the liquid crystal polymer includes an aromatic polyester.
Liddiard the adhesive layer ([0037], polymer layer) including liquid crystal polymer ([0034], polymers), the liquid crystal polymer includes an aromatic polyester ([0034], Kevlar).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard in order to avoid damage to the window by improving material strength (Liddiard; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179; notated as Liddiard ‘179) as applied to claims 1 and 10 above, and further in view of Liddiard (U.S. 2012/0087476; notated as Liddiard ‘476).
Regarding claim 5:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 1.

Liddiard ‘476 teaches wherein: 
the adhesive layer is a proximal adhesive layer ([0025], polyimide layer), the x-ray window further comprising a distal adhesive layer ([0025], second layer is a polyimide layer); 
the distal adhesive layer comprises liquid crystal polymer ([0025], second layer is a polyimide layer); and 
the thin film (Fig. 5, 52) is sandwiched between the proximal adhesive layer (Fig. 5, 51) and the distal adhesive layer (Fig. 5, 53).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard ‘179 with the two adhesive layer taught by Liddiard ‘476 in order to improve window strength and prevent damage caused by heat (Liddiard ‘476; [0018]-[0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 10.
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein: the adhesive layer is a proximal adhesive layer, the x-ray window further comprising a distal adhesive layer; the distal adhesive layer comprises liquid crystal polymer; and the thin film is sandwiched between the proximal adhesive layer and the distal adhesive layer.
Liddiard ‘476 teaches wherein: 

the distal adhesive layer comprises liquid crystal polymer ([0025], second layer is a polyimide layer); and 
the thin film (Fig. 5, 52) is sandwiched between the proximal adhesive layer (Fig. 5, 51) and the distal adhesive layer (Fig. 5, 53).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard ‘179 with the two adhesive layer taught by Liddiard ‘476 in order to improve window strength and prevent damage caused by heat (Liddiard ‘476; [0018]-[0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179) as applied to claim 1 above, and further in view of Davis (U.S. 2013/0051535).
Regarding claim 9:
The combination of Turner and Liddiard discloses the x-ray window of claim 1 wherein: 
the housing (Turner; Fig. 3, 14) has a flange (Turner; Fig. 3, housing 14 has flanges stick out) encircling an aperture (Tuner; Fig. 3, 18 opening);
 the adhesive layer is located on the flange (Turner; [0035], adhesive on support) and has an annular shape encircling the aperture (Turner; [0035], adhesive on circular housing); and
where W14 is a width of the adhesive layer on the flange (Turner; [0035], adhesive located on area between film and support);
14 ≤ 15 mm. 
However, the combination of Turner and Liddiard fails to disclose a thickness of the adhesive layer between the thin film and the housing is ≥ 10 µm and ≤ 500 µm.
Davis teaches a thickness of the adhesive layer between the thin film and the housing is ≥ 10 µm and ≤ 500 µm ([0100], 5 to 20 micrometers). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the Adhesive layer width of Turn and Liddiard to match the size of the contact area between the film and housing in order to protect the window from damage cause by temperature (Turner; [0035], adhesive on support). Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard with the material taught by Shu in order to decrease the risk of damage caused by high temperatures by improving window strength (Davis; [0100]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 2-4, 6 and 16-19 would be allowable if rewritten to overcome double patenting rejection above and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior arts are Turner (U.S. 2004/0120466), Liddiard (U.S. 2011/0121179; notated as Liddiard ‘179), and Liddiard (U.S. 2012/0087476; notated as Liddiard ‘476).
Regarding claim 2:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 1. 
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes 6- hydroxy-2-naphthaldehyde.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the double patenting rejection above and rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 3:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 1. 
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes 4,4'- biphenol.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the double patenting rejection above and rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 4:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 1. 

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the double patenting rejection above and rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 6:
The combination of Turner, Liddiard ‘179, and Liddiard ‘476 discloses the x-ray window of claim 5.
However, the combination of Turner, Liddiard ‘179, and Liddiard ‘476 fails to disclose further comprising: a ring located at an opposite side of the distal adhesive layer from the thin film, the ring being metallic; and the proximal adhesive layer, the thin film, and the distal adhesive layer sandwiched between the ring and the housing.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the double patenting rejection above and rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 11:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 10. 
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes 6- hydroxy-2-naphthaldehyde.

Regarding claim 12:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 10. 
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes 4,4'- biphenol.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 13:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 10. 
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes ethane-1,2-diol.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 15:
The combination of Turner, Liddiard ‘179, and Liddiard ‘476 discloses the x-ray window of claim 14.

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 16:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
However, Turner fails to disclose the liquid crystal polymer comprises 4- hydroxybenzaldehyde.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the double patenting rejection above. Claims 17-20 are indicated as allowable by virtue of their dependency. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884     

/DANI FOX/Primary Examiner, Art Unit 2884